DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 20 of Huang et al U.S. Patent No. 11,245,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader than the claims in Huang et al U.S. Patent No. 11,245,865.

Regarding claim 1 Huang et al 11,245,865 discloses of applicant’s an image sensor, comprising: a pixel array, comprising a pixel circuit group arranged in a column of the pixel array, the pixel circuit group comprising: a first avalanche diode, having an anode and a cathode, the cathode thereof being connected to a positive bias voltage; a first switch transistor, a drain of the first switch transistor connected to the anode of the first avalanche diode, a gate of the first switch transistor configured to receive a first exposure signal, and a source of the first switch transistor connected to a node; a resistive transistor, a drain of the resistive transistor connected to the node; a pull down transistor, a gate of the pull down transistor connected to the node; a second avalanche diode, having an anode and a cathode, the cathode of the second avalanche diode being connected to the positive bias voltage; a third switch transistor, a drain of the third switch transistor connected to the anode of the second avalanche diode, a gate of the third switch transistor configured to receive a second exposure signal, and a source of the third switch transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the first exposure signal or the second exposure signal, a source of the second switch transistor connected to a drain of the pull down transistor, and a drain of the second switch transistor configured to generate a first output voltage or a second output voltage; and a pulling circuit, configured to be coupled to the drain of the second switch transistor of the pixel circuit group via a readout line to read the first output voltage or the second output voltage (claim 1, an image sensor, comprising: a pixel array comprising a plurality of pixel circuits arranged in a matrix, each column of the pixel array having multiple pixel circuit groups and each pixel circuit group comprising: a first avalanche diode having an anode and a cathode, the cathode thereof being connected to a positive bias voltage; a first switch transistor, a drain of the first switch transistor connected to the anode of the first avalanche diode, a gate of the first switch transistor configured to receive a first exposure signal, and a source of the first switch transistor connected to a node; a resistive transistor, a drain of the resistive transistor connected to the node, a gate of the resistive transistor configured to receive a fixed voltage signal, and a source of the resistive transistor connected to a ground voltage; a pull down transistor, a gate of the pull down transistor connected to the node, and a source of the pull down transistor connected to the ground voltage; a second avalanche diode having an anode and a cathode, the cathode thereof being connected to the positive bias voltage; a third switch transistor, a drain of the third switch transistor connected to the anode of the second avalanche diode, a gate of the third switch transistor configured to receive a second exposure signal, and a source of the third switch transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the first exposure signal or the second exposure signal, a source of the second switch transistor connected to a drain of the pull down transistor, and a drain of the second switch transistor configured to generate a first output voltage or a second output voltage; and a plurality of pulling circuits each being configured to be coupled to the drain of the second switch transistor of each pixel circuit group of one column of pixel circuit groups via a readout line to read the first output voltage or the second output voltage).

Regarding claim 2 Huang et al 11,245,865 discloses of applicant’s wherein the pulling circuit comprises a P-type transistor configured to pull up the first output voltage or the second output voltage after a photon event of the first output voltage or the second output voltage is read, and a drain of the P-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the first switch transistor, the pull down transistor, the second switch transistor and the third switch transistor are N-type transistors (claim 2, wherein each of the pulling circuits comprises a P-type transistor configured to pull up the first output voltage or the second output voltage after a photon event of the first output voltage or the second output voltage is read, and a drain of the P-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the first switch transistor, the pull down transistor, the second switch transistor and the third switch transistor are N-type transistors).

Regarding claim 3 Huang et al 11,245,865 discloses of applicant’s further comprising a global current source circuit configured to form a current mirror with the pulling circuit (claim 3, further comprising a global current source circuit configured to form a current mirror with each of the pulling circuits).

Regarding claim 4 Huang et al 11,245,865 discloses of applicant’s further comprising a counter coupled to the pixel circuit group and configured to count photon events of the first output voltage or the second output voltage (claim 4, further comprising a plurality of counters each being coupled to the one column of pixel circuit groups and configured to count photon events of the first output voltage or the second output voltage).

Regarding claim 5 Huang et al 11,245,865 discloses of applicant’s wherein a gate of the resistive transistor configured to receive a fixed voltage signal, the first exposure signal and the second exposure signal are row selection signals to sequentially activate an exposure period, and the fixed voltage signal is configured to determine resistance of the resistive transistor (claim 1 a gate of the resistive transistor configured to receive a fixed voltage signal, claim 5 wherein the first exposure signal and the second exposure signal are row selection signals to sequentially activate an exposure period, and the fixed voltage signal is configured to determine resistance of the resistive transistor).

Regarding claim 6 Huang et al 11,245,865 discloses of applicant’s an image sensor, comprising: a pixel array, comprising a plurality of pixel circuits arranged in one pixel circuit column, each of the pixel circuits comprising: an avalanche diode, having an anode and a cathode, the cathode thereof being connected to a positive bias voltage; and a select switch transistor, a drain of the select switch transistor connected to the anode of the avalanche diode, a gate of the select switch transistor configured to receive an exposure signal, and a source of the select switch transistor connected to a node via a readout line; an output circuit, configured to be coupled to the one pixel circuit column via the readout line, and comprising: a resistive transistor, a drain of the resistive transistor connected to the node; a pull down transistor, a gate of the pull down transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull down transistor, and a drain of the second switch transistor configured to generate an output voltage; and a pulling circuit, configured to be coupled to the drain of the second switch transistor of one of the plurality of output circuits to read the output voltage (claim 6, an image sensor, comprising: a pixel array comprising a plurality of pixel circuits arranged in a matrix, each of the pixel circuits comprising: an avalanche diode having an anode and a cathode, the cathode thereof being connected to a positive bias voltage; and a select switch transistor, a drain of the select switch transistor connected to the anode of the avalanche diode, a gate of the select switch transistor configured to receive an exposure signal, and a source of the select switch transistor connected to a node via a readout line; a plurality of output circuits each configured to be coupled to one pixel circuit column respectively via the readout line, and comprising: a resistive transistor, a drain of the resistive transistor connected to the node, a gate of the resistive transistor configured to receive a fixed voltage signal, and a source of the resistive transistor connected to a ground voltage; a pull down transistor, a gate of the pull down transistor connected to the node, and a source of the pull down transistor connected to the ground voltage; and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull down transistor, and a drain of the second switch transistor configured to generate an output voltage; and a plurality of pulling circuits each being configured to be coupled to the drain of the second switch transistor of one of the plurality of output circuits to read the output voltage).

Regarding claim 7 Huang et al 11,245,865 discloses of applicant’s wherein the pulling circuit comprises a P-type transistor configured to pull up the output voltage after a photon event of the output voltage is read, and a drain of the P-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the select switch transistor, the pull down transistor and the second switch transistor are N-type transistors (claim 7, wherein each of the pulling circuits comprises a P-type transistor configured to pull up the output voltage after a photon event of the output voltage is read, and a drain of the P-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the select switch transistor, the pull down transistor and the second switch transistor are N-type transistors).

Regarding claim 8 Huang et al 11,245,865 discloses of applicant’s further comprising a global current source circuit configured to form a current mirror with the pulling circuit (claim 8, further comprising a global current source circuit configured to form a current mirror with each of the pulling circuits).

Regarding claim 9 Huang et al 11,245,865 discloses of applicant’s further comprising a counter coupled to the one pixel circuit column and configured to count photon events of the output voltage (claim 9, further comprising a plurality of counters each being coupled to the one pixel circuit column and configured to count photon events of the output voltage).

Regarding claim 10 Huang et al 11,245,865 discloses of applicant’s wherein a gate of the resistive transistor configured to receive a fixed voltage signal, the exposure signal is a row selection signal, and the fixed voltage signal is configured to determine resistance of the resistive transistor (claim  6 a gate of the resistive transistor configured to receive a fixed voltage signal and claim 10 wherein the exposure signal is a row selection signal, and the fixed voltage signal is configured to determine resistance of the resistive transistor).

Regarding claim 11 Huang et al 11,245,865 discloses of applicant’s an image sensor, comprising: a pixel array, comprising a pixel circuit group arranged in a column of the pixel array, the pixel circuit group comprising: a first avalanche diode, having an anode and a cathode, the anode thereof being connected to a negative bias voltage; a first switch transistor, a drain of the first switch transistor connected to the cathode of the first avalanche diode, a gate of the first switch transistor configured to receive a first exposure signal, and a source of the first switch transistor connected to a node; a resistive transistor, a drain of the resistive transistor connected to the node; a pull up transistor, a gate of the pull up transistor connected to the node; a second avalanche diode, having an anode and a cathode, the anode of the second avalanche diode being connected to the negative bias voltage; a third switch transistor, a drain of the third switch transistor connected to the cathode of the second avalanche diode, a gate of the third switch transistor configured to receive a second exposure signal, and a source of the third switch transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the first exposure signal or the second exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate a first output voltage or a second output voltage; and a pulling circuit, configured to be coupled to the drain of the second switch transistor of the pixel circuit group via a readout line to read the first output voltage or the second output voltage (claim 11, an image sensor, comprising: a pixel array comprising a plurality of pixel circuits arranged in a matrix, each column of the pixel array having multiple pixel circuit groups and each pixel circuit group comprising: a first avalanche diode having an anode and a cathode, the anode thereof being connected to a negative bias voltage; a first switch transistor, a drain of the first switch transistor connected to the cathode of the first avalanche diode, a gate of the first switch transistor configured to receive a first exposure signal, and a source of the first switch transistor connected to a node; a resistive transistor, a drain of the resistive transistor connected to the node, and a gate of the resistive transistor configured to receive a fixed voltage signal, and a source of the resistive transistor connected to a system voltage; a pull up transistor, a gate of the pull up transistor connected to the node, and a source of the pull up transistor connected to the system voltage; a second avalanche diode having an anode and a cathode, the anode thereof being connected to the negative bias voltage; a third switch transistor, a drain of the third switch transistor connected to the cathode of the second avalanche diode, a gate of the third switch transistor configured to receive a second exposure signal, and a source of the third switch transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the first exposure signal or the second exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate a first output voltage or a second output voltage; and a plurality of pulling circuits each being configured to be coupled to the drain of the second switch transistor of each pixel circuit group of one column of pixel circuit groups via a readout line to read the first output voltage or the second output voltage).

Regarding claim 12 Huang et al 11,245,865 discloses of applicant’s wherein the pulling circuit comprises an N-type transistor configured to pull down the first output voltage or the second output voltage after a photon event of the first output voltage or the second output voltage is read, and a drain of the N-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the first switch transistor, the pull up transistor, the second switch transistor and the third switch transistor are P-type transistors (claim 12, wherein each of the pulling circuits comprises an N-type transistor configured to pull down the first output voltage or the second output voltage after a photon event of the first output voltage or the second output voltage is read, and a drain of the N-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the first switch transistor, the pull up transistor, the second switch transistor and the third switch transistor are P-type transistors).

Regarding claim 13 Huang et al 11,245,865 discloses of applicant’s further comprising a global current source circuit configured to form a current mirror with the pulling circuit (claim 13, further comprising a global current source circuit configured to form a current mirror with each of the pulling circuits).

Regarding claim 14 Huang et al 11,245,865 discloses of applicant’s further comprising a counter coupled to the pixel circuit group and configured to count photon events of the first output voltage or the second output voltage (claim 14, further comprising a plurality of counters each being coupled to the one column of pixel circuit groups and configured to count photon events of the first output voltage or the second output voltage).

Regarding claim 15 Huang et al 11,245,865 discloses of applicant’s wherein a gate of the resistive transistor configured to receive a fixed voltage signal, the first exposure signal and the second exposure signal are row selection signals to sequentially activate an exposure period, and the fixed voltage signal is configured to determine resistance of the resistive transistor (claim 11 a gate of the resistive transistor configured to receive a fixed voltage signal and claim 15 wherein the first exposure signal and the second exposure signal are row selection signals to sequentially activate an exposure period, and the fixed voltage signal is configured to determine resistance of the resistive transistor).

Regarding claim 16 Huang et al 11,245,865 discloses of applicant’s an image sensor, comprising: a pixel array, comprising a plurality of pixel circuits arranged in one pixel circuit column, each of the pixel circuits comprising: an avalanche diode, having an anode and a cathode, the anode thereof being connected to a negative bias voltage; a select switch transistor, a drain of the select switch transistor connected to the cathode of the avalanche diode, a gate of the select switch transistor configured to receive an exposure signal, and a source of the select switch transistor connected to a node via a readout line; an output circuit, configured to be coupled to the one pixel circuit column via the readout line, and comprising: a resistive transistor, a drain of the resistive transistor connected to the node; a pull up transistor, a gate of the pull up transistor connected to the node; and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate an output voltage; and a pulling circuit, configured to be coupled to the drain of the second switch transistor of one of the plurality of output circuits to read the output voltage (claim 16, An image sensor, comprising: a pixel array comprising a plurality of pixel circuits arranged in a matrix, each of the pixel circuits comprising: an avalanche diode having an anode and a cathode, the anode thereof being connected to a negative bias voltage; a select switch transistor, a drain of the select switch transistor connected to the cathode of the avalanche diode, a gate of the select switch transistor configured to receive an exposure signal, and a source of the select switch transistor connected to a node via a readout line; a plurality of output circuits each configured to be coupled to one pixel circuit column respectively via the readout line, and comprising: a resistive transistor, a drain of the resistive transistor connected to the node, and a gate of the resistive transistor configured to receive a fixed voltage signal, and a source of the resistive transistor connected to a system voltage; a pull up transistor, a gate of the pull up transistor connected to the node, and a source of the pull up transistor connected to the system voltage; and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate an output voltage; and a plurality of pulling circuits each being configured to be coupled to the drain of the second switch transistor of one of the plurality of output circuits to read the output voltage).

Regarding claim 17 Huang et al 11,245,865 discloses of applicant’s wherein the pulling circuit comprises an N-type transistor configured to pull down the output voltage after a photon event of the output voltage is read, and a drain of the N-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the select switch transistor, the pull up transistor and the second switch transistor are P-type transistors (claim 17, wherein each of the pulling circuits comprises an N-type transistor configured to pull down the output voltage after a photon event of the output voltage is read, and a drain of the N-type transistor is connected to the drain of the second switch transistor, and the resistive transistor, the select switch transistor, the pull up transistor and the second switch transistor are P-type transistors).

Regarding claim 18 Huang et al 11,245,865 discloses of applicant’s further comprising a global current source circuit configured to form a current mirror with the pulling circuit (claim 18, further comprising a global current source circuit configured to form a current mirror with each of the pulling circuits).

Regarding claim 19 Huang et al 11,245,865 discloses of applicant’s further comprising a counter coupled to the one pixel circuit column and configured to count photon events of the output voltage (claim 19, further comprising a plurality of counters each being coupled to the one pixel circuit column and configured to count photon events of the output voltage).

Regarding claim 20 Huang et al 11,245,865 discloses of applicant’s wherein a gate of the resistive transistor configured to receive a fixed voltage signal, the exposure signal is a row selection signal, and the fixed voltage signal is configured to determine resistance of the resistive transistor (claim 16 a gate of the resistive transistor configured to receive a fixed voltage signal and claim 20 wherein the exposure signal is a row selection signal, and the fixed voltage signal is configured to determine resistance of the resistive transistor).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696